11/10/2021
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs June 1, 2021

       STATE OF TENNESSEE v. CRYSTAL MICHELLE RICKMAN
                   Appeal from the Circuit Court for Madison County
                       No. 19-743        Donald H. Allen, Judge



                             No. W2020-00901-CCA-R3-CD
                        _____________________________

A Madison County jury convicted the Defendant, Crystal Michelle Rickman, of aggravated
assault and domestic assault. The trial court imposed an effective sentence of six years in
the Tennessee Department of Correction. On appeal, the Defendant contends that the trial
court erred by denying an alternative sentence. We affirm the trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the Court, in which D. KELLY
THOMAS, JR., and J. ROSS DYER, JJ. joined.

Jeremy B. Epperson, District Public Defender; Gregory D. Gookin, Assistant District
Public Defender, Jackson, Tennessee, for the appellant, Crystal Michelle Rickman.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Senior
Assistant Attorney General; Jody S. Pickens, District Attorney General; Joshua B. Duggan,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

        This case arises from an April 2019 aggravated assault and domestic assault, during
which the Defendant punched and strangled her roommate and companion, Betty Mauldin,
in their shared home. The Defendant was arrested, indicted for these offenses by a Madison
County grand jury, and placed on bond awaiting trial. After she failed to appear in court
in December 2019, the Defendant’s bond was revoked, and she was subsequently tried in
February, 2020.

      At trial, Deputy Eric Bays of the Madison County Sheriff’s Office testified that he
had been dispatched to the Defendant’s residence after midnight on the evening of April
29, 2019. On arrival, Deputy Bays was met by Jayla LeShae Cole, whom he observed to
be visibly shaking and crying. Deputy Bays said that Ms. Cole appeared frightened, noting
that she was trying to speak quietly and her voice was shaking. Deputy Bays entered the
residence and met Betty Mauldin, who also appeared to be frightened and had visible
injuries to her eye, face, lip, and neck. Deputy Bays testified that Ms. Mauldin’s injuries
included several cuts on her face and bruises on her neck and around her eye. Deputy Bays
then proceeded into the residence to a bedroom where he contacted the Defendant, who
was in bed but appeared to have just laid down, since no covers were out of place and “not
a strand of [the Defendant’s] hair [was] out of place.” Deputy Bays testified that the
Defendant did not seem surprised by the officer’s presence and immediately engaged in
conversation with him. The Defendant denied that there had been a fight or argument, or
that any assault had occurred.

      Deputy Bays documented Ms. Mauldin’s injuries with various photographs of her
head and neck area, along with photographs of spots of blood on a recliner sofa.

       On cross-examination, Deputy Bays confirmed that he had seen blood only on the
couch, and that he had not seen any blood on the Defendant or her clothing. Deputy Bays
confirmed that he had obtained a written statement from Ms. Mauldin and that, although
she was upset by her arrest, the Defendant had not attempted to resist or become violent
with him.

       Betty Mauldin testified that she had been in a relationship with the Defendant for
four years and that they had lived together at their shared residence for two or three years.
Ms. Mauldin further testified that, at the time of the assaults, Ms. Mauldin’s granddaughter
Jayla LeShae Cole was also living at the residence. Ms. Mauldin recounted that on the
evening of April 29, 2019, she was at home alone watching television and sleeping on a
sectional recliner sofa when the Defendant arrived home. Ms. Mauldin awoke and could
tell immediately that the Defendant had been drinking. The Defendant began fighting with
Ms. Mauldin, including picking up an end table and throwing it at her. This fight continued
for some time in areas ranging across the living room.

       Ms. Mauldin testified that at the time of the incident she had already decided to end
her relationship with the Defendant because she wanted to end the fighting and arguing
around her granddaughter. After the Defendant went to bed, Ms. Mauldin and her
granddaughter discussed leaving and where they might go but were afraid that any such
action would wake the Defendant and result in “more drama.” Ms. Mauldin testified that
her granddaughter called the police to enable the two to leave with their things. Ms.
Mauldin testified that she and her granddaughter had been sneaking calls to find a place to
go and did not want to wake the Defendant. She confirmed that photographs responding
officers had taken that night of injuries to her face, lip, eye, and throat were sustained in
                                             2
the fight with the Defendant and that the neck injuries documented in the photographs were
the result of the Defendant choking her. Ms. Mauldin confirmed that she had given a
written statement of the incident to Deputy Bays.

       On cross-examination, Ms. Mauldin confirmed that Ms. Cole was eighteen years
old and had lived with Ms. Mauldin and the Defendant for about two months at the time of
the incident. Ms. Mauldin further testified that she had been sleeping in the recliner when
the Defendant returned home from her mother’s residence nearby and that the Defendant
had awoken her by starting an argument, “hollering and screaming,” and then becoming
physical, including punching Ms. Mauldin with her fist and choking her with her hands.
She recounted that, while she had not lost consciousness, the choking did cause her to “lose
her breath.” Ms. Mauldin further confirmed that her granddaughter was not present at the
time of the incident but had returned at least an hour after.

       Based on this evidence, a Madison County jury convicted the Defendant of
aggravated assault and domestic assault. At the sentencing hearing, the State conceded
that the State had not filed a Notice for Enhanced Punishment and, thus, the Defendant
could only be sentenced as a Range I, standard offender. The trial court noted that the
Defendant had an extensive criminal history, including sixteen prior felony convictions and
twenty-two prior misdemeanor convictions, with at least five prior convictions involving
domestic or other violence. Her recent history included convictions for aggravated assault
and domestic assault, which she committed while she was out on bond pending trial for the
offenses in this case. After the arrest for that offense and her release on bond pending trial,
the Defendant then failed to appear, resulting in the trial court revoking her bond. The trial
court noted that the Defendant had, on several occasions, committed new offenses after
being placed on probation by various courts. The trial court summarized its review of the
Defendant’s criminal record as:

               [T]he Court finds that the interest of society (in) being protected from
       the Defendant’s possible future criminal conduct is great. . . . I’m trying to
       protect other victims. It concerns me that she has victimized a lot of people
       over the last 20-something years, you know, domestic violence convictions
       on five different occasions. So, for all those reasons, the Court finds that she
       is not a good candidate for alternative sentencing.”

       The trial court sentenced the Defendant to a sentence of six years in the Tennessee
Department of Correction for the Class C felony of aggravated assault, and to eleven
months and twenty-nine days for the Class A misdemeanor of domestic assault, with these
sentences to run concurrently. It denied her request for an alternative sentence. On appeal,
the Defendant contends that the trial court erred by denying her an alternative sentence.

                                              3
                                        II. Analysis

       On appeal, the Defendant contends that the trial court erred by denying an
alternative sentence because the sentence imposed was ten years or less and a defendant
who is an especially mitigated or standard offender convicted of a Class C, D, or E felony
should be considered a favorable candidate for alternative sentencing. See T.C.A. § 40-
35-303(a) and T.C.A. § 40-35-102(6) (2019). The Defendant further contends that, while
she had previously been convicted of several felony and misdemeanor offenses, most of
those convictions were remote in time and her most recent felony convictions resulted in
sentences served in prison. For that reason, the Defendant contends she has had no recent
opportunity to prove she could adhere to the terms and conditions of supervised probation,
and therefore asks this court to modify her sentence to one of probation or Community
Corrections.

       The State counters that the trial court acted well within its broad discretion to
conclude that the Defendant was a poor candidate for alternative sentencing, having more
than thirty prior convictions, including convictions for another aggravated assault and
domestic assault committed while the Defendant was free on bail awaiting trial in the
instant case, and having her bond revoked for failure to appear. The State contends that
this behavior suggests that the Defendant may well re-offend, imperiling future victims.
We agree with the State.

       Under the Tennessee Criminal Sentencing Reform Act of 1989, the trial court has
broad discretion to impose a sentence anywhere within the applicable range, regardless of
the presence or absence of enhancement or mitigating factors, and “sentences should be
upheld so long as the statutory purposes and principles, along with any enhancement and
mitigating factors, have been properly addressed.” State v. Bise, 380 S.W.3d 682, 706
(Tenn. 2012). Accordingly, we review a trial court’s sentencing determinations under an
abuse of discretion standard, “granting a presumption of reasonableness to within-range
sentencing decisions that reflect a proper application of the purposes and principles of our
Sentencing Act.” Id. at 707. In State v. Caudle, our Supreme Court clarified that the “abuse
of discretion standard, accompanied by a presumption of reasonableness, applies to within-
range sentences that reflect a decision based upon the purposes and principles of
sentencing, including the questions related to probation or any other alternative sentence”
388 S.W.3d 273, 278-79 (Tenn. 2012).

       Under the Sentencing Act, trial courts are to consider the following factors when
determining a defendant’s sentence and the appropriate combination of sentencing
alternatives:

       (1) The evidence, if any, received at the trial and the sentencing hearing;
                                             4
       (2) The presentence report;
       (3) The principles of sentencing and arguments as to sentencing
       alternatives;
       (4) The nature and characteristics of the criminal conduct involved;
       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;
       (6) Any statistical information provided by the administrative office of the
       courts as to sentencing practices for similar offenses in Tennessee; and
       (7) Any statement the defendant wishes to make in the defendant’s own
       behalf about sentencing.
       (8) The result of the validated risk and needs assessment conducted by the
       department [of correction] and contained in the presentence report.

T.C.A. § 40-35-210(b) (2019).

        Trial courts are “required . . . to ‘place on the record, either orally or in writing, what
enhancement or mitigating factors were considered, if any, as well as the reasons for the
sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-99
(quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be upheld
so long as it is within the appropriate range and the record demonstrates that the sentence
is otherwise in compliance with the purposes and principles listed by statute.” Id. at 709-
10. Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. T.C.A. § 40-35-114; see also Bise, 380
S.W.3d at 701. Moreover, a trial court is “guided by - but not bound by - any applicable
enhancement factors when adjusting the length of a sentence [,]” and its “misapplication
of an enhancement or mitigating factor does not invalidate the sentence imposed unless the
trial court wholly departed from the 1989 Act, as amended in 2005” Bise, 380 S.W.3d at
706.

      Before imposing a sentence of full confinement, the trial court should consider
whether:
             (A) Confinement is necessary to protect society by restraining a
      defendant who has a long history of criminal conduct;
             (B) Confinement is necessary to avoid depreciating the seriousness of
      the offense or confinement is particularly suited to provide an effective
      deterrence to others likely to commit similar offenses; or
             (C) Measures less restrictive than confinement have frequently or
      recently been applied unsuccessfully to the defendant[.]

T.C.A. § 40-35-103 (1)(A)-(C) (2019). In addition, the sentence imposed should be (1)
“no greater than that deserved for the offense committed,” and (2) “the least severe measure
                                                5
necessary to achieve the purposes for which the sentence is imposed.” T.C.A. § 40-35-
103(2), -103(4). Furthermore, “[t]he potential or lack of potential for the rehabilitation or
treatment of the defendant should be considered in determining the sentence alternative or
length of a term to be imposed.” T.C.A. § 40-35-103(5). The party appealing a sentence
bears the burden of establishing that the sentence was improper. T.C.A. § 40-35-401,
Sentencing Comm’n Cmts.

       In this case, the record reflects that the trial court considered all appropriate
principles set forth in T.C.A. § 40-35-210(b). As provided in T.C.A § 40-35-102(6)(A):

       “A defendant who does not fall within the parameters of subdivision (5), and who
       is an especially mitigated or standard offender convicted of a Class C, D or E felony,
       should be considered as a favorable candidate for alternative sentencing options in
       the absence of evidence to the contrary.”

The trial court considered imposing an alternative sentence, but gave great weight to
considerable evidence to the contrary, including the Defendant’s history of criminal
convictions; that the Defendant before trial or sentencing failed to comply with the
conditions of a sentence involving release into the community; and that the Defendant was
on pretrial release in this case when she committed the offenses in yet another aggravated
assault and domestic assault, Case No. 19-744. T.C.A. § 40-35-114 (1), (8) and (13). The
Defendant does not contest these factors, and the record reflects that they were
appropriately applied. The Defendant has fifteen prior felony convictions. She also has
twenty-two prior misdemeanor convictions, with at least five involving violence. The trial
court noted that it gave great weight to the Defendant’s long history of criminal conduct.
The trial court also pointed out that the Defendant committed several of her past offenses
while on probation.

       We conclude that the trial court properly denied an alternative sentence based on its
consideration of the appropriate factors. The Defendant is not entitled to relief on this
issue.

                                     III. Conclusion

       In accordance with the foregoing reasoning and authorities, we affirm the trial
court’s judgment.

                                                  _________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE



                                             6